ACCEPTED
                                                                         03-13-00790-CV
                                                                                 8306917
                                                              THIRD COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                                                   12/18/2015 2:48:40 PM
                                                                       JEFFREY D. KYLE
                                                                                  CLERK
                    No. 03-13-00790-CV
                                                     FILED IN
                 IN THE COURT OF APPEALS      3rd COURT OF APPEALS
                                                   AUSTIN, TEXAS
                                              12/18/2015 2:48:40 PM
            FOR THE THIRD DISTRICT OF     TEXAS
                                                  JEFFREY D. KYLE
                                                       Clerk
                         AT AUSTIN


    T. MARK ANDERSON AND CHRISTINE ANDERSON, AS CO-
        EXECUTORS OF THE ESTATE OF TED ANDERSON

                                     Appellants/Cross-Appellees,

                             v.

RICHARD T. ARCHER, DAVID B. ARCHER, CAROL ARCHER BUGG,
JOHN V. ARCHER, KAREN ARCHER BALL, AND SHERRI ARCHER

                                     Appellees/Cross-Appellants.

CROSS-APPELLANTS’ FIRST UNOPPOSED MOTION FOR EXTENSION
              OF TIME TO FILE REPLY BRIEF

       Laurie Ratliff
       State Bar No. 00784817
       Frank N. Ikard, Jr.
       State Bar No. 10386000
       IKARD GOLDEN JONES P.C.
       400 W. 15th St., Suite 975
       Austin, Texas 78701
       Telephone: (512) 472-6695
       Telecopier: (512) 472-3669
       laurieratliff@igjlaw.com




      ATTORNEYS FOR APPELLEES/CROSS-APPELLANTS
                            NO. 03-13-00790-CV


                       IN THE COURT OF APPEALS

                 FOR THE THIRD DISTRICT OF TEXAS

                                 AT AUSTIN


      T. MARK ANDERSON AND CHRISTINE ANDERSON, AS CO-
          EXECUTORS OF THE ESTATE OF TED ANDERSON

                                               Appellants/Cross-Appellees,

                                      v.

 RICHARD T. ARCHER, DAVID B. ARCHER, CAROL ARCHER BUGG,
 JOHN V. ARCHER, KAREN ARCHER BALL, AND SHERRI ARCHER

                                               Appellees/Cross-Appellants.



CROSS-APPELLANTS’ FIRST UNOPPOSED MOTION FOR EXTENSION
              OF TIME TO FILE REPLY BRIEF



TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellees/Cross-Appellants, Richard T. Archer, David B. Archer, Carol

Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri Archer (the Archer

Family), respectfully file their Texas Rules of Appellate Procedure 38.6(c) and

10.5(b) First Unopposed Motion for Extension of Time to File Cross-Appellants’

Reply Brief.

                                      2
      Cross-Appellee filed their brief on December 8, 2015. The Archer Family’s

Cross-Appellants’ Reply Brief is currently due December 28, 2015. This case is set

on the Court’s January 27, 2016 oral argument docket. The Archer Family

respectfully requests a 14-day extension of time, making their reply brief due on

January 11, 2016.

      The Archer Family requests a 14-day extension of their December 28, 2015

deadline for the following reasons.

      The requested extension is necessary for the Archer Family’s counsel to have

sufficient time to prepare their Cross-Appellants’ Reply Brief and to satisfy other

obligations. Ms. Ratliff is and has been working on other trial court matters with

deadlines during the relevant time that necessitate the filing of this motion. Further,

Ms. Ratliff is scheduled to be out of the office for the Christmas holiday on several

days during the time when the brief is currently due.

      This is the Archer Family’s first request for an extension of time to file their

Cross-Appellants’ Reply Brief. Appellants/Cross-Appellees filed, and the Court

granted, three extensions of time to file their appellants’ brief. The Court further

granted an opposed motion for leave to file cross-appellees’ brief, effectively

granting Cross-Appellees a nine-month extension of time.

      The Archer Family’s requested extension is not sought for delay.

      Cross-Appellees do not oppose the Archer Family’s requested extension.



                                          3
      For these reasons, Appellee/Cross-Appellants Richard T. Archer, David B.

Archer, Carol Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri Archer

respectfully request that this Court grant their first unopposed motion for extension

of time and set Cross-Appellants’ Reply Brief deadline for January 11, 2016. The

Archer Family prays for such other and further relief to which they may be entitled.

                                       Respectfully submitted,
                                       IKARD GOLDEN JONES, P.C.

                                       /s/ Laurie Ratliff
                                       Laurie Ratliff
                                       State Bar No. 00784817
                                       Frank N. Ikard, Jr.
                                       State Bar No. 10386000
                                       400 West 15th Street, Suite 975
                                       Austin, Texas 78701
                                       Telephone: (512) 472-6695
                                       Telecopier: (512) 472-3669
                                       laurieratliff@igjlaw.com

                                       ATTORNEYS FOR
                                       APPELLEES/CROSS-APPELLANTS
                                       RICHARD T. ARCHER, DAVID B. ARCHER,
                                       CAROL ARCHER BUGG, JOHN V. ARCHER,
                                       KAREN ARCHER BALL AND SHERRI ARCHER




                                         4
                               CERTIFICATE OF SERVICE

      I hereby certify that on the date listed below a copy of Cross-Appellants’ First
Unopposed Motion for Extension of Time to File Reply Brief was served on the
counsel of record listed below via electronic delivery in accordance with the Texas
Rules of Appellate Procedure on this 18th day of December 2015:

Via e-service file and email
Scott R. Kidd
KIDD LAW FIRM
819 West 11th
Austin, Texas 78701

Attorneys for Appellants/Cross-Appellees
T. Mark Anderson and Christine Anderson


                                                /s/ Laurie Ratliff
                                                Laurie Ratliff




t:\archer 3 2007 tortious interference\appeal\motions\archers motion for extension of time to file cross-
appellants' reply brief.docx


                                                   5